Citation Nr: 0844575	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1949 to 
October 1952.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  In his substantive appeal, the veteran 
requested a Board hearing at the local RO; however, in an 
August 2007 statement, the veteran withdrew this request and 
indicated a desire for a personal RO hearing instead.  In 
January 2008, the veteran was afforded a personal RO informal 
hearing conference.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDING OF FACT

Low back disability was not manifested during the veteran's 
service or for many years thereafter, nor is it otherwise 
related to service including any injury during service. 



CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's service, nor may arthritis be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110. 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that in October 2005 and November 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in October and November 2005, which was 
prior to the September 2006 rating decision.  Accordingly, 
the requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all of the 
following five elements of a service connection claim:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection.  Further, a 
March 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, private treatment records and a VA 
examination report.  The Board notes that in December 2005, 
the National Personnel Records Center (NPRC) notified the RO 
that the veteran's service medical records were unavailable 
as they had been destroyed in a fire in 1973.  In a case in 
which a veteran's service records are unavailable through no 
fault of his own, there is a heightened obligation for VA to 
assist in the development of the claim and to provide reasons 
or bases for any adverse decision rendered without these 
records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding 
that the heightened duty to assist a veteran in developing 
facts pertaining to his claim in a case in which service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  In 
light of the unavailability of the service medical records, 
the RO requested morning reports as well as Surgeon General 
Office reports, which have both been associated with the 
claims file.  Further, in April 2006 letter, the RO notified 
the veteran that his records had been destroyed in a fire and 
requested that he complete an NA Form 13055 to assist in 
reconstructing the veteran's medical history.  The veteran 
submitted a completed form, which was used to request the 
morning reports.  The RO sent an additional letter in August 
2006 to the veteran requesting any "buddy" statements from 
service.  Thus, the Board finds that the RO has met its 
heightened duty to assist in the instant case.  The Board 
concludes that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2008.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking entitlement to service connection for 
low back disability.  Service connection will be granted if 
it is shown that the veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic disability during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that he injured his back during service 
sometime in August 1970 when, while working as a mechanic, 
another soldier let a carjack down while the veteran was 
under a vehicle.  As previously noted, the veteran's service 
medical records are unavailable; however, morning reports 
from July 1970 through September 1970 are silent with respect 
to any incident concerning the veteran injuring his back.  
Moreover, a report from the Office of the Surgeon General, 
although showing treatment for hepatitis for the veteran, is 
also silent with respect to any back injury while in service.  
Importantly, in a May 2006 statement, the veteran provided 
that he also threw his back out sometime in 1985, but he did 
not remember the chiropractor's name where he sought 
treatment.  

The first post-service medical evidence of record concerning 
any back problems are November 2002 to September 2003 private 
records from a private chiropractor; however, though noting 
the veteran's history that this back went out in service, 
these records do not give an etiological opinion.  

VA treatment records have also been reviewed; however, they 
also do not link any current back disability to service.  

At a January 2008 RO hearing conference, the veteran 
reiterated that he injured his back in service and that he 
sought treatment and was put on light duty.  He also stated 
that following service, he first sought treatment for his 
back in 1980 when he aggravated his back pain.  In support of 
his claim, the veteran submitted a lay statement from his ex-
wife who was married to the veteran from May 1961 to 1973.  
She indicated that during their marriage, the veteran had 
many problems with his back.  

The veteran was afforded a VA examination in March 2008.  The 
claims file was reviewed.  The examination report included 
the veteran's reported history and noted that service medical 
records were not available.  After examining the veteran, the 
examiner diagnosed the veteran as having lumbosacral spine 
degenerative disc disease and degenerative joint disease.  
The examiner opined that it was less likely than not that the 
veteran's current back disability was related to service.  
The examiner based his opinion on the fact that the veteran 
did not see a doctor after service for a period of over 50 
years and he was able to resume work as a truck mechanic 
until the time of separation from service.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review.

Based on the medical evidenced of record, the Board concludes 
that service connection for low back disability is not 
warranted.  There is no medical evidence that the veteran 
suffered an injury in service.  Further, there is no evidence 
of degenerative joint disease within one year of discharge 
from service so the service incurrence of arthritis may not 
be presumed.  Moreover, after reviewing the claims file and 
examining the veteran, the VA examiner found that it was less 
likely as not that the veteran's low back disability was 
related to the injury he described in service.  Importantly, 
the first post-service medical evidence of record is from 
November 2002, 50 years after the veteran's discharge from 
service, so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Even considering the veteran's 
claim that he sought treatment around 1985 for an intervening 
back injury, this would still be 33 years after his discharge 
from service.  

The Board acknowledges the veteran's statements as well as 
the statement from his ex-wife indicating that he had had low 
back problems since service.  They are certainly competent to 
say that he experienced symptoms during that period.  
Nonetheless, the Board finds that the absence of any 
treatment reports for over 50 years weighs heavily against 
the credibility of their statements.  Further, to the extent 
that they are attributing the current diagnosis to an injury 
in service (as opposed to continuity of symptoms), neither 
are shown to have the medical expertise to provide such a 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In the absence of medical evidence attributing the veteran's 
current disability to an injury in service, the preponderance 
of the evidence is against the claim.  


ORDER

Service connection for low back disability is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


